Citation Nr: 9915711	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  96-25 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to June 
1969.

This matter comes to the Board of Veterans Appeals (Board) 
from a December 1994 rating decision of the Regional Office 
(RO) which denied the veteran's claim for service connection 
for PTSD.  When this case was previously before the Board in 
February 1998, it was remanded for additional development of 
the record.  As the requested development has been 
accomplished, the case is again before the Board for 
appellate consideration.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran was subjected to combat stressors in service.

3. A probative diagnosis of PTSD has not been made.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet App. 
78, 81 (1990).  In this case, the veteran's statements and 
some of the medical concerning the onset of PTSD are 
sufficient to conclude that his claim is well grounded.  No 
further development is required in order to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.

Factual background

The service medical records disclose no complaints or 
findings pertaining to PTSD.  A psychiatric evaluation on the 
separation examination was normal.  

The veteran's discharge certificate reveals that he was 
awarded the National Defense Service Medal, the Vietnam 
Service Medal, the Vietnam Campaign Medal, the Navy Unit 
Commendation Ribbon, the Republic of Vietnam Gallantry Cross 
with Palm Unit Citation and the Republic of Vietnam Civil 
Actions Unit Citation.  

Service personnel records show that the veteran received 
Commanding Officer's Masts in November and December 1967 for 
being absent without proper authority, and non-judicial 
punishment in October 1968.

Vet Center records dated from 1987 to 1994 have been 
associated with the claims folder.  The veteran related in 
October 1991 that he had difficulty with authority figures 
and that this problem dated to service.  The assessments were 
employment problems, authority problems and subdiagnostic 
PTSD.  The veteran apparently attended a PTSD support group.  
When seen in February 1994, various tests were administered.  
It was indicated that the veteran did not need the full 
criteria for PTSD related combat stress (but further 
assessment was in order).  It was reported that he was in the 
Coast Guard and he served on a cutter which never received 
enemy fire.  It was noted that he was a gunner on the ship.  
His major theme concerning Vietnam was that he did not get to 
be in the active combat he had wanted to be in, and that he 
did not really engage the enemy.  

The veteran was admitted to a Department of Veterans Affairs 
(VA) hospital in December 1995 for assessment upon referral 
from the Vet Center.  He reported a long-standing problem 
with authority figures and social isolation.  He stated that 
he received a diagnosis of PTSD from a therapist at the Vet 
Center approximately one year earlier.  He questioned whether 
this was an accurate diagnosis.  He related a childhood in a 
difficult environment due to a harsh father who was quite 
critical.  While in the Coast Guard, the veteran's duty tour 
included a period of time in the waters off Vietnam.  He 
reported experiencing fear, especially in situations where he 
felt his commanding officers were incompetent and placed him 
in needless danger.  He described nightmares which were of a 
vague nature involving the sensation of suffocation when he 
woke up.  He also indicated that he had problems with anxiety 
when driving on the highway.  He was unable to identify 
significant isolated or unresolved traumas from his Vietnam 
tour.  Psychological testing during the hospitalization did 
not support a diagnosis of PTSD or any other Axis I 
psychiatric disorder.  The findings did suggest some schizoid 
traits.  He remained unable to identify specific war-zone 
related trauma issues of sufficient magnitude to warrant 
uncovering trauma work.  The Axis I diagnosis on discharge 
was no diagnosis established.  The Axis II diagnoses was 
schizoid traits.  

In a statement dated in October 1995, F.S.A. related that he 
had been a shipmate of the veteran from 1967 to 1968.  He 
described several incidents which occurred while they were in 
Vietnam.  He indicated that there was a gunfire support 
mission and there was an incident in which they struck a 
small fishing vessel and the veteran was one of the rescue 
swimmers.

Vet Center records dated in June 1996 have been associated 
with the claims folder.  The veteran stated that being on a 
ship in Vietnam made him feel vulnerable and that he was an 
obvious target.  He described several traumatic incidents in 
service, including firing practice ammo from hostile shore; 
being in what he felt was an ambush situation; and cutting a 
fisherman's boat and assisting with survivors.  When he was 
seen the next day, it was reported that he was talkative and 
expressive regarding his recall of Vietnam combat 
experiences.  It was indicated that he met the diagnostic 
criteria, per self-report, for PTSD.  The Axis I diagnosis 
was PTSD.

In August 1998, the RO contacted the United States Armed 
Services Center for Research of Unit Records (USASCRUR) and 
summarized the veteran's stressors.  A response was received 
later that month.  The report from the USASCRUR contained 
various documents, including a squadron summary report and a 
summary report for the USCGC Barataria (the cutter on which 
the veteran served).  It was concluded that the records 
verified that members aboard the Barataria were involved in 
combat activity.  It was indicated that members conducted 
coastal surveillance; fired numerous rounds of ammunition 
against Viet Cong forces; and encountered sampans and 
trawlers.  It was further stated that during a firing 
mission, the Barataria was credited with hitting 17 enemy 
fortifications, and that around August 1967, a round of 
ammunition detonated prematurely aboard the vessel.  

Copies of the ship's log have been associated with the claims 
folder.

A VA psychiatric examination was conducted in October 1998.  
The veteran's claims folder and VA medical records were 
available for review.  It was reported that the veteran was 
initially seen in June 1987 for one session with the chart 
note indicating denial of dreams and stress from Vietnam.  
Subdiagnostic PTSD was noted in December 1991.  The examiner 
reviewed the February 1994 treatment report in which it was 
stated that the veteran did not meet the criteria for PTSD, 
and the December 1995 VA hospital report.  It was reported 
that the veteran had been seen in April 1996, at which time 
he complained of nightmares, decreased sleep, intrusive 
thoughts of Vietnam, social isolation and estrangement from 
others, avoidance of combat triggers, hypervigilance, 
survivor guilt and decreased concentration.  The diagnostic 
impression was generalized anxiety disorder.  

During the examination, the veteran related that he was 
stationed on a Coast Guard cutter for approximately eight 
months in 1967.  During that time, he was assigned as a 
gunner, but his ship was never under direct fire.  He 
reported a variety of incidents that he considered traumatic, 
including running over a Vietnamese boat and cutting it in 
half; going through minefields; having a shell misfire; 
having a shipmate injured by a mooring line; and thinking 
that he would be a target for enemy fire due to being in a 
gun turret.  The veteran stated that he had over 50 jobs 
since service and had walked off many and been fired from a 
number of others.  

The veteran further indicated that he used to have dreams and 
nightmares of the military, but that he no longer did so.  He 
did not have intrusive memories of Vietnam or true 
flashbacks.  He noted that for a number of years he avoided 
talking about his Vietnam experiences, but began to do so 
when he started to go to the Vet Center.  When reviewing his 
ship's logs, he noted incidents which he did not remember.  
He added that he slept five to six hours per night, but that 
his sleep was somewhat variable.  It was worse when under 
stress.  

On mental status evaluation, the veteran was alert, 
cooperative and oriented times four.  His affect was somewhat 
constricted and appropriate, and his mood was mildly 
dysthymic.  His rate and content of speech were within normal 
limits.  There were no gross deficits in cognitive or memory 
functioning.  He gave no evidence of perceptual distortions, 
delusions, paranoid ideation or other symptoms of psychosis.  
His judgment appeared intact, although his insight was 
somewhat questionable.  The diagnosis was dysthymic disorder.  

The examiner commented that the veteran did not meet the 
diagnostic criteria for PTSD.  He exhibited some symptoms of 
PTSD, but did not give evidence of the spectrum of symptoms 
necessary to support a PTSD diagnosis.  The examiner further 
noted that, with one exception, previous evaluations had not 
diagnosed PTSD.  He reviewed the June 1996 Vet Center report 
which resulted in a diagnosis of PTSD.  At that time, the 
veteran reported symptoms of reexperiencing the traumatic 
events, which he denied on the present examination.  He 
reported a long history of anxiety and depression from 
childhood, and this manifested in the diagnosis of dysthymic 
disorder.  The veteran's anger and authority conflict 
appeared from previous reports to have roots in his childhood 
from his relationship with his father.  In view of his pre-
military history such symptoms, his experiences in combat, as 
well as conflicts with superior officers could certainly have 
exacerbated his anger, anxiety and depression.  It appeared 
to be impossible to separate the effects of his childhood 
experiences from military experiences in attempting to parcel 
out how much effect his military experiences by themselves 
have had on his post-military adjustment.  It was likely that 
even had he not joined the military, he would have 
experienced emotional symptoms and had difficulty in 
interpersonal relations.  

Analysis

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. 
Brown, 10 Vet. App. at 138 (citing Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996)).  If the claimed stressor is related 
to combat, service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
See Cohen, supra (quoting 38 C.F.R. § 3.304(f)).

Several decisions of the Court have affected the adjudication 
of claims for service connection for PTSD. It appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should be referred for a medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.  In such a referral, the 
adjudicators should specify to the examiner(s) precisely what 
stressor or stressors has been accepted as established by the 
record, and the medical examiners must be instructed that 
only those events may be considered in determining whether 
the veteran was exposed to a stressor during service of 
sufficient severity as to have resulted in ongoing 
psychiatric symptomatology.  In other words, if the 
adjudicators determine that the existence of an alleged 
stressor or stressors in service is not established by the 
record, a medical examination to determine whether PTSD due 
to service is present would be pointless.  Likewise, a 
diagnosis of PTSD based upon claimed stressors whose 
existence the adjudicators have not accepted would be 
inadequate for rating purposes.  See Zarycki v. Brown, 6 Vet. 
App. 91 (1993); West v. Brown, 7 Vet. App. 70 (1994); and 
Caluza v. Brown, 7 Vet. App. 498 (1994).

In Cohen, 10 Vet. App. 128, the Court noted that there are 
three requisite elements for eligibility for service 
connection for PTSD.  These were a current, clear medical 
diagnosis of PTSD, credible supporting evidence that the 
claimed in-service stressor actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.

As noted above, one of the critical elements in establishing 
a claim for service connection for PTSD is the presence of an 
in-service stressor.  In this case, the veteran has alleged a 
number of such stressors, and the USASCRUR was able to 
confirm several of them.  The fact that all his stressors 
have not been confirmed is not critical, and the Board 
acknowledges that this criterion has been met.  

With respect to whether there is a current, clear-cut 
diagnosis of PTSD, the Board concedes that PTSD was diagnosed 
when the veteran was seen in a Vet Center in June 1996.  At 
no other time, however, has a diagnosis of PTSD been made.  
While this finding is sufficient to conclude that the 
veteran's claim is well grounded, the Board must analyze the 
entire evidence of record.  In this regard, it is significant 
to point out that the veteran was hospitalized for 
approximately two weeks to assess his condition.  During that 
admission, it was indicated that testing did not support a 
PTSD diagnosis.  

Of even greater significance is the fact that following the 
most recent VA psychiatric examination in October 1998, the 
examiner specifically concluded that the veteran, while 
presenting some symptoms of PTSD, did not meet the criteria 
for a diagnosis of it.  This examination was comprehensive 
and included a review of the claims folder and other medical 
records.  Indeed, the examiner noted the June 1996 diagnosis, 
and commented that the veteran, in contrast to his pervious 
report, had denied reexperiencing traumatic events during the 
October 1998 VA examination.  There is no indication in the 
June 1996 report that the conclusion was based on a review of 
any prior records.  The Board finds, accordingly, that the 
results of the VA examination in October 1998 are of greater 
probative value than the single diagnosis of PTSD made in 
1996.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 
1997) (holding the Board is entitled to independently assess 
the weight of the evidence before it); Owens v. Brown, 7 Vet. 
App. 429, 432-33 (1995).  In light of all of the foregoing, 
and given the fact that a lack of probative value attaches to 
the June 1996 report, the Board concludes that a 
preponderance of the evidence is against a diagnosis of PTSD 
in this case.  See, e.g., Cohen, 10 Vet. App. at 153 (Chief 
Judge Nebeker, concurring) (VA adjudicators may reject the 
claim upon a finding that a preponderance of the evidence is 
against a PTSD diagnosis).  Accordingly, an award of service 
connection for PTSD is not warranted.


ORDER

Service connection for PTSD is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

